Citation Nr: 0614090	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  95-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of dermatophytosis of the feet and crural 
areas, buttocks and sacral area, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for pingueculae, left 
eye (claimed as dry and burning eyes).

4.  Entitlement to service connection for fibromyalgia 
syndrome, claimed as joint pain.

5.  Entitlement to service connection for hair loss.  

6.  Entitlement to service connection for cataracts.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991, with six months of prior active service and 
nearly 13 years of previous inactive service.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for headaches, fibromyalgia, hair loss, 
hypertension and an eye condition (burning) to include 
cataracts.  The RO also granted service connection for a rash 
on the buttocks, for which a noncompensable evaluation was 
assigned from July 1993.  

In June 2003, the RO indicated that claims including fatigue, 
sleep disturbance, a dental condition, swollen glands, and 
depression, all claimed as manifestations of an undiagnosed 
illness, were inextricably intertwined with the claims on 
appeal, and therefore took jurisdiction of them.  In June 
2005 these claims were denied.  The Board points out that, 
aside from those claims listed on the first page of the 
present decision, these claims were not perfected for appeal, 
and accordingly the Board will not take jurisdiction of these 
claims in this immediate appeal.  Moreover, several of these 
claims, such as those for fatigue and depression, were 
previously denied in 1994 and, although they were initially 
appealed, the veteran withdrew these claims and several other 
claims from appellate consideration in 1996.  

A service connection claim for PTSD, which had been pending 
and was properly and timely appealed, was granted by the RO 
in a July 2005 rating action, and a 50 percent evaluation was 
assigned.  The veteran has not appealed that decision, and 
therefore there is no appeal pending as to that claim.  

The claim of entitlement to service connection for 
hypertension is being remanded and is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.

FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected skin disorder is manifested by ulceration or 
extensive exfoliation or crusting, nor is there evidence that 
the service-connected disorder covers more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or that constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

2.  The veteran's headaches are attributable to a diagnosed 
illness of muscle contraction/tension headaches, which have 
not been associated by competent evidence to service on any 
basis, including as a manifestation of an undiagnosed 
illness.  

3.  The veteran does not manifest an undiagnosed illness 
involving either eye, and his claimed dry eye syndrome has 
been diagnosed as pingueculae (left eye) and pseudophakia 
(right eye); no eye disorder has been causally related by 
competent evidence to any event(s) during active service, 
including as a manifestation of an undiagnosed illness.

4.  The veteran's claimed (fibro) myalgia/joint pain has been 
diagnosed as carpal tunnel syndrome of the wrists, varicose 
veins of the lower extremities, degenerative joint disease of 
the left knee, and bilateral shoulder tendonitis; none of 
which was incurred in service or has been causally related to 
any event(s) during active service, including as a 
manifestation of an undiagnosed illness.

5.  The veteran's hair loss has been attributed by competent 
evidence to a known clinical diagnosis of male pattern 
baldness.  It has not been associated by competent evidence 
to service on any basis, including as a manifestation of an 
undiagnosed illness.  

6.  Catatacts, including a right eye cataract, diagnosed 
post-service have not been associated by competent evidence 
to service on any basis, including as a manifestation of an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for dermatophytosis of the feet and crural areas, 
buttocks and sacral area, have not been met.  38 U.S.C.A. 
§ 1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7813- 7806 (2002), effective 
prior to August 30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 
2002), codified at 38 C.F.R. § 4.118, Diagnostic Code 7813-
7806 (2005), effective on and after August 30, 2002.

2.  The criteria for entitlement to service connection for 
chronic headaches, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).

3.  The criteria for entitlement to service connection for an 
eye disorder, claimed as  pingueculae, left eye (dry and 
burning eyes), to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).

4.  The criteria for entitlement to service connection for 
(fibro)myalgia, claimed as joint pain, to include as due to 
an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

5.  The criteria for entitlement to service connection for 
hair loss, to include as due to an undiagnosed illness, have 
not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 3.307, 3.309, 3.317 (2005).

6.  The criteria for entitlement to service connection for 
cataracts, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the initial rating decision which is the basis 
for this appeal was issued many years before the VCAA was 
enacted; however, as will be discussed, the veteran has been 
provided a substantial amount of notice pertaining to the 
duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In June 2003 (undiagnosed illness claims), November 2003 
(increased rating for skin disorder); February 2004 (eye 
claim), and October 2004 (all claims) letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of a detailed September 1995 statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) (July 2005 and October 2004) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
October 2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters 
(aside from the hypertension claim) for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  First, the claims for service connection are being 
denied, thereby rendering moot any concerns as to rating or 
effective date for those issues.  The increased rating claim 
is also being denied, and the currently assigned effective 
date of service connection and the currently assigned 30 
percent evaluation goes back to the date of his original 
claim, which essentially moots any concern as to an assigned 
effective date.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Essentially all of the claims on appeal were initially raised 
by the veteran in July 1993.  His service personnel records 
reflect that his MOS was as a motor transport operator.

The service medical records show that in October 1990 the 
veteran was seen for complaints of coughing, watery eyes, and 
shortness of breath, assessed as bronchitis.  In May 1991, 
the veteran complained of difficulty breathing, which was 
assessed as possible mild reactive airway disease.  A July 
1991 clinical evaluation of the veteran revealed no 
abnormalities of the head/face/neck/scalp, the eyes, or of 
the upper and lower extremities and spine.  Vision was 
assessed as 20/200 bilaterally, corrected to 20/25 (right) 
and 20/30 (left).  The veteran denied having swollen or 
painful joints or eye trouble. 

Private medical records show that the veteran complained of 
slight bluriness in September 1991.  Assessments of 
presbyopia and irritated eyes were made. 

VA medical records dated in June 1992 reveal that the veteran 
served in Saudi Arabia during the Persian Gulf War and had 
many complaints reportedly related to that service, including 
swollen knuckles and feet, hair loss, body aches, headaches 
and a rash on the rectum.  The clinical assessment was of 
various complaints with the only specific finding being a 
rash on the buttocks.  It was commented that the other 
symptoms may be related to Desert Storm "Syndrome."

Private medical records show that the veteran was seen in 
April 1993 for right shoulder complaints.  Assessments of 
bursitis of the right shoulder and tendonitis of both 
shoulders were made.  In May 1993, the veteran was treated 
for a foreign object in the right associated with complaints 
of eye tearing and light sensitivity.

On a Persian Gulf screening form dated in July 1993, the 
veteran reported that his medical problems included hair 
loss, skin rash, headaches, leg and arm problems, and a 
fungus infection.

The veteran underwent a private orthopedic evaluation in 
August 1993, at which time he complained of bilateral 
shoulder pain.  It was noted that the veteran did heavy labor 
and did push-ups everyday.  X-ray films revealed minimal 
degenerative changes bilaterally.  

A VA general medical examination was conducted in September 
1993.  The veteran complained of intermittent symptoms, 
including joint pain, headaches, swollen glands, and hair 
loss.  The examiner reported that he had lost both frontal 
and occupital hair.  Impressions of fibromyalgia syndrome and 
arterial hypertension, by history, were made.  The examiner 
noted that the joints were all normal on examination, with 
full range of motion of all joints.

A VA vision examination was also conducted in September 1993, 
which revealed that visual acuity with correction was 20/20 
in both eyes.  Slit-lamp examination showed early posterior 
cortical cataracts, which were associated with the veteran's 
complaints related to glare and bright lights.  

A private medical record dated in September 1993 reveals that 
the veteran complained of photophobia and eyes burning and 
itching.  An assessment of photophobia of unknown origin was 
made.

The record contains an undated evaluation as part of the 
Persian Gulf Illness Program indicating that the veteran's 
working diagnoses included no organic brain syndrome, tinea 
corporis with severe pruritis, lichen simplex, tinea pedis, 
and degenerative joint disease of the cervical spine, knees, 
and shoulders. 

The veteran's National Guard training records show that a 
computerized tomography of the head and brain taken in 
December 1994 was negative.

VA records show that in January 1995 the veteran complained 
of eyes burning and tearing since his tour in the Persian 
Gulf.  An assessment of pingueculae of the left eye (felt to 
be caused by sun, wind, dryness, and chronic irritation) and 
dry eyes, by history, were made.  Tinted glasses and 
artificial tears were prescribed.

A VA record dated in 1995 documents the veteran's complaints 
of headaches, occurring twice a day and usually lasting 2-3 
hours.  It was noted that the headaches were associated with 
photophobia.  An assessment of chronic headaches was made.

In an August 1995 rating decision, the RO granted a 10 
percent evaluation for a rash on the buttocks, effective from 
July 1993.  

The veteran presented testimony at a hearing held at the RO 
in April 1996.  He testified that his joint pain was 
essentially diagnosed as arthritis and that he believed that 
his hair loss might have been related to chemicals being 
sprayed in the Persian Gulf area, or related to an Anthrax 
shot.  The veteran indicated that he was not seen on a 
continual basis during active duty for headaches, but first 
sought post-service treatment for headaches in 1992 or 1993.  

A VA skin examination was conducted in May 1996.  The veteran 
complained of moderate to severe itching and lesions on his 
feet and buttocks, affecting his work as a truck driver.  
Physical examination revealed erythema and scaling on the 
soles and sides of the feet and heels.  There was erythema of 
the crural areas over the buttocks and lumbar area.  Some 
lesions were present on the abdomen, left leg, and calf.  
Diagnoses of dermatophytosis of the feet, crural areas, 
buttocks and sacral areas, caused by trichophyton rubrum, 
with secondary excoriations and secondary infections were 
made.  The file contains photographs of the affected areas.  
A VA skin examination conducted in June 1998 revealed 
essentially the very same information, findings, and 
diagnoses.

Also offered for the record were articles relating to drugs 
given to Persian Gulf soldiers and potential side-effects, 
and lay statements attesting to the veteran's problems with 
conditions including headaches and fatigue following service.  

The record contains a December 1996 private medical statement 
assessing the veteran with delayed post-traumatic stress 
disorder (PTSD) and indicating that his PTSD symptoms 
included headaches and muscle tension.

In a September 1997, a 30 percent evaluation was assigned for 
dermatophytosis of the feet and crural areas, buttocks, and 
sacral area, caused by trichophyton rubrum, for which a 30 
percent evaluation was assigned, effective from July 1993.  
Service connection for an affected toenail was granted and 
associated with this larger aforementioned service-connection 
skin condition.

In September 1997, a VA medical statement was offered by an 
environmental physician at the request of the veteran.  The 
VA doctor indicated that he had treated the veteran for 
conditions including undiagnosed illness with headaches, 
fatigue, arthralgias, myalgias, sleep disturbance, 
personality changes, chest discomfort, and rash.  It was 
commented that, while some of the associated symptoms may or 
may not be the result of other diagnoses, most continued to 
elude a specific etiology. 

A VA general medical examination was conducted in October 
2000, but the claims folder was not available.  The veteran 
complained of headaches and believed that they started when 
he took pills for nerve gas during the Persian Gulf War.  The 
veteran also reported that his hair began falling out around 
the time of the Persian Gulf War.  Impressions included:  (1) 
chronic daily headaches, possibly related to the veteran's 
neck problems (X-ray films showed degenerative disk disease 
of the cervical spine), the examiner commented that these 
were most suggestive of muscle contraction or muscle tension 
headaches; and (2) hair loss, compatible with normal male-
pattern hair loss.  

A VA eye examination was conducted in October 2000.  The 
veteran complained of a sandy and burning sensation in the 
eyes.  Corrected vision was 20/30 bilaterally.  Physical 
examination revealed minimal pinguecula formation of the left 
eye medially.  Impression of cataract of the right eye and 
minimal pinguecula formation of the left eye, medially, were 
made.  Otherwise the examination was negative.  

A VA dermatology record of February 2001 documents 
hyperpigmented plaques, more on the right buttock; 
hyperpigmented skin in the groin area with flakes and 
hyperpigmented moccasin area of the feet.  An assessment of 
dermatomycoses was made.  The veteran was treated in March 
2001 for a bilateral eye infection, assessed as allergic 
conjunctivitis.  

Private medical records reflect that the veteran underwent 
right eye cataract surgery in May 2001.  

VA records reveal that headaches of no ocular etiology were 
assessed in May 2002.  The veteran was seen by dermatology in 
March 2003 at which time, a scaly rash over the sacral/groin 
area spreading down the left leg was noted.  It was also 
reported that he had patches of it on his feet, and that 
patches were starting on his neck and the left side of his 
face.  In April 2003, the skin rash was manifested by scrotal 
itching and edema, accompanied by draining skin lesions, 
which began after taking a new medication.  

A VA examination of the skin was conducted in November 2003 
and the claims folder was not reviewed.  Physical examination 
revealed that the groin and buttock areas were 
hyperpigmented, excoriated, and lichenified.  Erythema was 
noted over the right side of the trunk, and erythema and 
scaling were noted on both feet.  Diagnoses of tinea cruris, 
corporis, pedis, chronic severe, recalcitrant, were made.

A VA dermatology examination was conducted in April 2004.  It 
was noted that the veteran had been followed for tinea 
cruris, but that his treatment has been complicated as he was 
allergic to terbinafine, griseofulvin, and fluconazole.  On 
examination, the examiner saw only post-inflammatory 
hyperpigmentation in the groin, perianal and buttocks areas, 
with no other lesions in those areas.  Diagnostic impressions 
of post-inflammatory hyperpigmentation in the groin, perianal 
and buttocks areas; and a history of recalcitrant tinea 
cruris for at least 3 years, not active at this time.  The 
examiner stated that he had no other significant skin 
problems, and believed that the recalcitrant tinea cruris had 
cleared up.  The examiner estimated that the exposed areas of 
the body affected by the process were essentially zero, and 
that the percent of the entire body affected was about 10%.  
The examiner detected no significant scarring or 
disfigurement, and only a slight darkening of the skin in 
some areas, as documented by photographs of the genital, 
perianal and buttock areas.  (In May 2004, the veteran 
presented more pictures of his skin condition, indicating 
that it had subsequently flared up in hot weather.)  

A VA examination of the joints and claimed Gulf War symptoms 
was also conducted in March 2004 and the claims folder was 
reviewed.  The veteran complained of headaches, joint pain, 
myalgia, hair loss, fatigue and sleep disturbance.  He 
complained of pain in the wrists, and the examiner observed 
that EMG studies of January 2004 had shown carpal tunnel 
syndrome, mild on the left side and moderate on the right.  
The veteran also complained of fibromyalgia, reportedly 
affecting the bilateral lower extremities, characterized by 
leg swelling after standing.  He denied having deep venous 
thrombosis, weakness, fatiguability, lack of endurance, or 
incoordination in the lower extremities.  

With respect to hair loss, the examiner indicated that the 
veteran had complained of this since returning from the Gulf 
War and it had been assessed as male pattern baldness.  It 
was noted that there had been no other chief complaints of 
any type of different hair loss or complaints of any pain, 
numbness, and/or pruritis to the scalp.  

The clinical impressions included:  obstructive sleep apnea, 
with sleep disturbance and fatigue secondary to sleep apnea; 
male pattern baldness; and superficial varicose veins of the 
legs bilaterally, noted to be the cause of the veteran's 
chief complaint of myalgia to the bilateral lower 
extremities; and left knee degenerative arthritic disease.  

VA examination of the eyes was conducted in March 2004.  The 
veteran complained of swelling dryness and redness of the 
eyes and cut on the right upper lid.  Corrected vision was 
20/20 in the right eye and 20/25 left eye.  Slit lamp 
examination revealed clear corneas and no sign of corneal or 
conjunctival dryness.  Ophthalmoscopic evaluation was 
negative.  The veteran denied diplopia.  Pseudophakia of the 
right eye was diagnosed.  

III.  Increased Evaluation

The veteran's service-connected skin disability is currently 
evaluated as 30 percent disabling under Diagnostic Codes 
(DCs) 7806-7813.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002), 
codified at 38 C.F.R. § 4.118 (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGC-PREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).

In the October 2004 SSOC, the RO essentially considered the 
veteran's claim under the new regulations, and prior to 2002 
the RO necessarily applied the former regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action, and did not choose to do so.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to August 30, 
2002, tinea corporis, tinea cruris, tinea pedis, 
dermatophytosis, and onychomycosis were rated as eczema, and 
evaluated as 10 percent disabling when manifested by 
exfoliation, exudation, or itching, if on an exposed surface 
or extensive area; as 30 percent disabling when manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement; and as 50 percent disabling when manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disorder is 
exceptionally repugnant.  38 C.F.R. § 4.118, DCs 7806, 7813, 
7819 (2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

As to the current regulations, effective August 30, 2002, DC 
7806 was amended.  Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

Under Diagnostic Code 7813, prior to August 30, 2002, 
dermatophytosis was rated on the basis of scars or 
disfigurement, on the basis of constitutional symptoms or 
physical impairment.  See DC 7813 (2002).  Under the revised 
rating criteria of DC 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7813 (2005), effective August 30, 2002.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck (shown only briefly in 2003 when the veteran 
had an allergic reaction to medication), or that he has 
disability from scars. Therefore, the RO has appropriately 
considered the veteran's service-connected skin disability 
from tinea cruris and tinea pedis with onychomycosis, under 
Diagnostic Code 7806 for ratings of dermatitis.

Upon review of the competent and probative medical evidence 
of record, objective medical findings do not demonstrate 
evidence of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or an exceptionally 
repugnant disorder such as would warrant a 50 percent rating 
under DC 7806, as in effect prior to August 30, 2002.  In 
fact, on VA examination in April 2004, the examiner saw only 
post-inflammatory hyperpigmentation in the groin, perianal 
and buttocks areas, with no other lesions in those areas.  
The examiner detected no significant scarring or 
disfigurement and only a slight darkening of the skin in some 
areas, as documented by photographs of the genital, perianal 
and buttock areas.  Diagnostic impressions of post-
inflammatory hyperpigmentation in the groin, perianal and 
buttocks areas; and a history of recalcitrant tinea cruris 
for at least 3 years, not active at this time were made.  The 
examiner stated that there were no other significant skin 
problems, and that the recalcitrant tinea cruris had cleared 
up.  

While it may be true that the veteran's skin condition is 
subject to flare-ups, particularly in hot weather, the 
photographs dated in May 2004 subsequently submitted by the 
veteran were not substantially different from those that 
accompanied the April 2004 VA examination report.  Moreover, 
a temporary or intermittent flare-up due to weather 
conditions does not comport with a chronic increase in the 
severity of symptomatology or of the underlying condition.  

A review of the evidence under the current criteria shows 
that the objective medical findings do not demonstrate that 
the veteran's service-connected dermatophytosis of the feet 
and crural areas, buttocks, and sacral area covers more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected.  In 2004, the VA examiner estimated 
that the exposed areas of the body affected by the process 
were essentially zero, and that the percent of the entire 
body affected was about 10%.  And, while medical records show 
that he has received ongoing medical care for his service-
connected skin disorder, constant or near-constant systemic 
therapy during the past 12-month period for his skin 
disabilities was not documented in either the 2003 or 2004 VA 
dermatological examination reports.  Therefore, there is no 
basis to warrant a 60 percent rating under DC 7806, as in 
effect from August 30, 2002.

The objective medical evidence thus preponderates against a 
finding that the veteran's service-connected dermatophytosis 
of the feet and crural areas, buttocks, and sacral area 
warrants a rating in excess of the currently assigned 30 
percent.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt. 38 U.S.C.A. 
§ 5107(b) (old and new version).

IV.  Service Connection/Undiagnosed Illness

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Generally, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred during service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the present case, the veteran has contended that he 
suffers from multiple disorders claimed to be manifestations 
of undiagnosed illness resulting from his service in the 
Persian Gulf region during Operation Desert Shield/Desert 
Storm.  With regard to such claims, service connection may be 
established for a veteran who exhibits objective indications 
of chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002 & Supp. 2005).  These changes became effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.  
In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Shield/Storm, in Southwest Asia, 
during the Persian Gulf War.  The Board notes that, in this 
instance, several of the veteran's claims were filed for 
compensation for manifestations of undiagnosed illness, but 
he is not precluded from filing claims for service connection 
for diagnosed disorders that he may feel are directly related 
to service.  In this respect, he would need to present 
competent medical evidence of a current disability or 
disabilities, and evidence that such disability "resulted 
from a disease or injury that was incurred in or aggravated 
by service."  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. § 3.303.

A.  Headaches

With respect to the veteran's claimed headache condition, the 
Board points out that there is a recognized clinical 
diagnosis for the veteran's claimed chronic headaches. In 
October 2000, his headaches were assessed as muscle 
contraction/tension headaches.  Accordingly, the claimed 
headaches are not, by definition, a manifestation of 
undiagnosed illness.  Accordingly, to the extent that the 
claim is for undiagnosed illness, it is one as to which there 
is no legal entitlement.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005); see Sabonis v. Brown, supra.  Service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."

With respect to the claimed headaches, the service medical 
records are negative for any entries mentioning headaches 
during the veteran's active duty from September 1990 to 
August 1991.  Post-service evidence reflects that the veteran 
initially complained of headaches shortly after service, and 
has reported that these began during that period of service.  

However, the record contains no competent medical opinion 
which establishes any etiological link between currently 
manifested headaches and service.  The record does show that 
headaches have been etiologically linked to photophobia, neck 
pain (degenerative changes), and as a symptom of PTSD.  The 
requirement of an evidentiary showing of such a relationship 
has been repeatedly reaffirmed by the U.S. Court of Appeals 
for the Federal Circuit, which has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established by competent evidence.  Thus, in the absence of 
evidence establishing a nexus between the currently claimed 
headaches and service; service connection for is not 
warranted.  As the preponderance of the evidence is against 
the claim, service connection for chronic headaches must be 
denied.

B.  Eye disorder, including cataracts

The Board finds that while the evidence of record shows that 
the veteran has in fact presented evidence that he has a 
chronic disability manifested by eye-related symptoms, such 
disability has been attributed to well-established clinical 
entities, to include presbyopia, allergic conjunctivitis, 
right eye cataract, pingueculae (left eye) and pseudophakia 
(right eye), not to undiagnosed illness.  Hence, the claim 
that the veteran's claimed eye disorders are due to an 
undiagnosed illness incurred during Persian Gulf service is 
without merit.  While his contentions have been primarily 
centered on his service in the Persian Gulf during Operation 
Desert Storm, the claim must also be considered on a direct 
basis, i.e., it must also be determined whether any bilateral 
eye disability may be directly related to the veteran's 
period of active duty.  Combee v. Brown, 34 F.3rd 1039 
(Fed.Cir. 1994). 

The service medical records are negative for any diagnosis of 
an eye disorder.  His July 1991 separation examination shows 
that his vision was 20/200 bilaterally, corrected to 20/25 
(right eye) and 20/30 (left eye), and the veteran indicated 
that he had no eye trouble in service.  As noted, post-
service several eye disorders were diagnosed, including 
presbyopia, allergic conjunctivitis, right eye cataract, 
pingueculae (left eye) and pseudophakia (right eye).  
However, the veteran has not submitted (and the record does 
not include) any competent (medical) evidence that any of 
these eye problems are related to his active service or to 
any incident therein.

Even assuming, for the purpose of this decision, that the 
veteran's dry eyes were not related to known clinical 
diagnoses, the Board must conclude that service connection 
would not be warranted under 38 C.F.R. § 3.317.  Service 
medical records do not show that the veteran's dry eyes 
became manifest while he was in Southwest Asia.  Further, 
there is no evidence at this time that any such chronic 
disability of the eye/vision is manifested to a compensable 
degree.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 
(2005).

To the extent that the veteran may have defective visual 
acuity, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.  Thus, the 
veteran's refractive error of the eyes (presbyopia) may not 
be regarded as a disability and may not be service connected 
on the basis of incurrence or natural progress during 
service.  

With regard to cataracts, these were initially identified in 
1993, and right eye cataract extraction was performed in 
2001.  The Board notes that the claims file does not contain 
competent evidence linking cataracts to the veteran's 
service.  The veteran's own assertion that there is a nexus 
between his claimed eye disorders and his military service is 
not competent evidence.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Nothing in 
the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations, nor is 
it contended otherwise.  The preponderance of the evidence is 
against both the claims of entitlement to service connection 
for pingueculae, left eye (claimed as dry and burning eyes) 
and for cataracts.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

C.  Myalgia/joint pain

With respect to the claimed myalgia/joint pain, the Board 
notes that there are various recognized clinical diagnosis 
for the veteran's currently claimed multiple joint pains.  
The Board recognizes that fibromyalgia was diagnosed once in 
1993, at which time the examiner noted that the joints were 
all normal on examination, with full range of motion of all 
joints.  The Board cannot find any medical evidence which 
reflects that fibromyalgia was ever subsequently diagnosed.  
Instead, at this point, the record contains numerous post-
service diagnoses of joint/muscle disorders including: carpal 
tunnel syndrome of the wrists, varicose veins of the lower 
extremities, degenerative joint disease of the left knee, and 
bilateral shoulder tendonitis.  Accordingly, the veteran's 
claimed myalgia/joint pains are not, by definition, a 
manifestation of undiagnosed illness.  Accordingly, to the 
extent that the claim is for undiagnosed illness, it is one 
as to which there is no legal entitlement.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317; see Sabonis v. Brown, supra.  
Service connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."

With respect to the veteran's variously diagnosed post-
service joint/muscle disorders, including carpal tunnel 
syndrome of the wrists, varicose veins of the lower 
extremities, degenerative joint disease of the left knee and 
bilateral shoulder tendonitis, the service medical records 
are negative for any entries mentioning any of these 
conditions during his active duty from September 1990 to 
August 1991.    

Moreover, the record contains no competent medical opinion 
which establishes any etiological link between the any of the 
aforementioned conditions and service.  As noted above, the 
requirement of an evidentiary showing of such a relationship 
has been repeatedly reaffirmed by the Federal Circuit Court, 
see Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In 
this case, no such connection has been established by 
competent evidence.  Thus, in the absence of evidence 
establishing a nexus between the currently claimed 
myalgia/joint pain and service; service connection for is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved; thus, service 
connection must be denied.

D.  Hair loss

During a VA general medical examination was conducted in 
September 1993, the veteran complained of hair loss, which he 
has indicated in the record started during his Gulf War 
service.  When subsequently examined by VA in October 2000, 
the veteran again reported that his hair began falling out 
around the time of the Persian Gulf War.  An impression of 
hair loss, compatible with normal male-pattern hair loss, was 
made.  Because the complaint of hair loss has been attributed 
to a known clinical diagnosis, the hair loss cannot 
constitute an undiagnosed illness resulting from service in 
the Persian Gulf War.  

The service medical records are silent for any complaints or 
clinical findings regarding hair loss.  As just mentioned, 
the only diagnosis of record provided for the veteran's hair 
loss is normal male-pattern hair loss.  There is no other 
theory or explanation for his hair loss in the record and 
accordingly, the record contains no opinion or competent 
medical evidence which in any way related his claimed hair 
loss to service.  For these reasons the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hair loss, claimed as undiagnosed illnesses 
resulting from service in the Persian Gulf War, or otherwise 
related to service. 

E.  Conclusion

With respect to all of the veteran's service-connection 
claims, he has submitted several articles relating to the 
environmental conditions and hazards of the Gulf War, as well 
as possible side effects therefrom and from various shots and 
medications given to those deployed there.  The Board has 
considered these articles.  Medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts." Mattern v. West, 12 Vet.App. 222, 229 (1999); Wallin 
v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the cited 
information proffered by the veteran was not accompanied by 
any medical opinion evidence, and is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature to his case, or to outweigh the specific medical 
evidence herein which is directly pertinent to the veteran.  
Therefore, this evidence is not probative regarding his 
undiagnosed illness claims.

Several lay statements from various sources were also 
received pertaining to various symptoms and disorders that 
the veteran experienced in conjunction with his Gulf War 
service.  The Board appreciates the sincerity of these 
statements.  However, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Similarly, it is well 
established that, as a layman, neither the veteran nor any 
other lay person, is considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

The veteran has not contended, nor does the record reflect 
that any of his claimed service-connected disorders are 
etiologically related to either his service-connected PTSD or 
his service-connected skin condition.  In this regard, the 
record contains no competent medical evidence or opinion 
which establishes or even suggests such a relationship 
between either of the aforementioned service-connected 
conditions and any of his claimed disorders on appeal. 

Finally, the Board would like to address the September 1997 
medical statement of a VA environmental physician who 
indicated that he had treated the veteran for conditions 
including undiagnosed illness with headaches, fatigue, 
arthralgias, myalgias, sleep disturbance, personality 
changes, and chest discomfort and rash, and commented to the 
effect that, while some of the associated symptoms may or may 
not be the result of other diagnoses, most continue to elude 
a specific etiology.  Subsequent to, and even in some cases 
prior to 1997, medical evidence was presented and specific 
conditions were diagnosed which established that, at least as 
to the specific disorders claimed by the veteran in relation 
to the present appeal, these disorders were not 
manifestations of an undiagnosed illness, as discussed 
herein.



ORDER

A rating in excess of 30 percent for dermatophytosis of the 
feet and crural areas, buttocks and sacral area, is denied.

Service connection for chronic headaches, either on a direct 
or secondary basis, or as due to an undiagnosed illness, is 
denied.

Service connection for pingueculae, left eye (claimed as dry 
and burning eyes), either on a direct or secondary basis, or 
as due to an undiagnosed illness, is denied.

Service connection for fibromyalgia syndrome, claimed as 
joint pain, either on a direct or secondary basis, or as due 
to an undiagnosed illness, is denied.

Service connection for hair loss, either on a direct or 
secondary basis, or as due to an undiagnosed illness, is 
denied.

Service connection for cataracts, either on a direct or 
secondary basis, or as due to an undiagnosed illness, is 
denied.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decisions as to the 
claim of entitlement to service connection for hypertension.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The veteran is claiming service connection for hypertension, 
and this claim was denied in 2004 and 2005 based upon 
reasoning that medical records showed no objective evidence 
that hypertension was related to military service.  However, 
a review of the file reflects that hypertension was diagnosed 
prior to the veteran's period of service from 1990 to 1991.  
In fact, one VA examination indicates that hypertension was 
initially diagnosed in 1985.  The file contains some of the 
veteran's National Guard records which document elevated 
blood pressure readings during the mid and late 1980's.  The 
veteran's July 1991 separation examination shows that his 
blood pressure was 135/85.  Records dated during the 1990's 
and later show continued treatment for hypertension.  

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137.

At the time of the original 1994 rating decision which gives 
rise to the appeal of the hypertension claim, the provisions 
of 38 C.F.R. § 3.304(b) required only a finding that clear 
and unmistakable evidence showed that a injury or disease 
existed prior to service in order to rebut the presumption of 
soundness.  However, during the course of this appeal, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003).  Pursuant to these developments, it is 
now clear that in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder pre-existed service and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

The RO has not considered the veteran's hypertension claim in 
light of the above judicial decisions and VA General Counsel 
precedent opinion.  The Board therefore believes that it may 
not properly proceed with appellate review at this time.

Moreover, the Board believes that an examination, to include 
a review of the pertinent medical records in this case, would 
prove helpful in addressing the matter of aggravation raised 
in conjunction with the hypertension claim.

Accordingly, the claim of entitlement to service connection 
for hypertension is hereby REMANDED for the following 
actions:

1.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have evidence related to his hypertension 
which has not already been associated 
with the record.  If any treatment 
sources are named in this regard, the 
veteran should be contacted in order to 
provide all details needed to obtain this 
evidence and to complete any necessary 
release forms.  Request all evidence 
pursuant to the sources noted above and 
associate all available evidence with the 
claims folder.  If any evidence is 
unavailable, notation should be made in 
the file.  The veteran should also be 
advised that any such evidence in her 
possession should be forwarded to VA.

2.  The veteran should be scheduled for 
VA examination in conjunction with the 
hypertension claim.  A diagnosis of any 
currently manifested disorder(s) should 
be made.  All necessary special studies 
or tests, including X-ray films if 
necessary, are to be done.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

a.  It appears from the records that 
hypertension was diagnosed, and 
possibly already being treated, prior 
to his period of service from 
September 1990 to August 1991.

b.  The examiner should provide an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the veteran's 
claimed hypertension is a disorder 
which was incurred in service, or 
which pre-existed service and was 
aggravated during service.  If the 
disease became permanently worse 
during service, but only to the extent 
which was to be expected in accordance 
with the natural progression of the 
disease, the examiner should so state.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

e.  If it cannot be determined whether 
the veteran's hypertension was 
permanently worsened during service, 
on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the examination report, with an 
explanation as to why this is so.

3.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  The RO should review 
the record and ensure that all questions 
posed in this Remand have been adequately 
addressed.

4.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for hypertension, in light of 
the guidance set forth in Cotant v. 
Principi, 17 Vet. App. 116 (2003), Jordan 
v. Principi, 17 Vet. App. 261 (2003), 
VAOPGCPREC 3-2003 with regard to the 
presumption of soundness with 
consideration of any additional 
information obtained as a result of this 
remand.  If the determination with 
respect to this claim remains 
unfavorable, the RO must issue a 
Supplemental Statement of the Case and 
provide the veteran a reasonable period 
of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


